DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US PG. Pub. 2011/0240348).

Regarding claim 1 – Lau teaches a component carrier (figs. 5c and 7 [title] Lau states, “Backdrilling of multilayer printed circuit boards”), comprising: a stack (stack of layers of PCB 100) comprising a plurality of electrically conductive layer structures (103a, 103b & 302 [paragraph 0022 & 0027] Lau states, “interconnect conductive traces 103a and 103b…interconnect portion 302 remains electrically interconnected to the conductive trace 103a”) and at least one electrically insulating layer structure (101a-101d [paragraph 0021] Lau states, “plurality of layers 101a-101d…PCB may be constructed from any appropriate material, for example, a glass reinforced epoxy laminate such as FR-4”); wherein the electrically conductive layer structures (103a, 103b & 302) comprise 
 	In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. “neck”, does not depend on its method of production, i.e. “etching”. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 


    PNG
    media_image1.png
    812
    739
    media_image1.png
    Greyscale


Regarding claim 2 – Lau teaches the component carrier according to claim 1, comprising at least one of the following features: wherein the vertical through-connection (fig. 7, 302) is a plated via ([paragraph 0010] Lau states, “a plating covering an entirety of a first portion of a length of a first via of the plurality of vias”); a pad electrically connecting the electrically conductive trace with the vertical through-connection; wherein the vertical through-connection comprises an electrically conductive stub between the etching neck and the electrically conductive trace; wherein a vertical length of the stub is not more than 0.2 mm, in particular not more than 0.1 mm; wherein the component carrier is free of an electrically conductive stub between the etching neck and the electrically conductive trace; wherein the end 

Regarding claim 5 – Lau teaches the component carrier according to claim 1, comprising at least one of the following features: at least one component being surface mounted on and/or embedded in the component carrier, wherein the at least one component is selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an optical element, a bridge, an energy harvesting unit, an active electronic component, a passive electronic component, an electronic chip, a storage device, a filter, an integrated circuit, a signal processing component, a power management component, an optoelectronic interface element, a voltage converter, a 
 	wherein at least one of the electrically conductive layer structures of the component carrier comprises at least one of the group consisting of copper, aluminum, nickel, silver, gold, palladium, and tungsten, any of the mentioned materials being optionally coated with supra-conductive material such as graphene; 
 	wherein the at least one electrically insulating layer structure (fig. 7, 101a-101d) comprises at least one of the group consisting of resin, in particular reinforced or non-reinforced resin, for instance epoxy resin or bismaleimide-triazine resin, FR-4 ([paragraph 0021] Lau states, “plurality of layers 101a-101d…PCB may be constructed from any appropriate material, for example, a glass reinforced epoxy laminate such as FR-4”), FR-5, cyanate-ester based resin, polyphenylene derivate, glass, prepreg material, polyimide, polyamide, liquid crystal polymer, epoxy-based build-up film, polytetrafluoroethylene, a ceramic, and a metal oxide; 
 	wherein the component carrier is shaped as a plate; wherein the component carrier is configured as one of the group consisting of a printed circuit board, a substrate, and an interposer; wherein the component carrier is configured as a laminate-type component carrier.

s 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claim 1 above, and further in view of Miller (US PG. Pub. 2012/0012380).

Regarding claim 3 – Lau teaches the component carrier according to claim 1, but fails to teach the component carrier further comprising: a test structure which comprises at least one horizontally extending electrically conductive dummy trace at a vertical level of and connected to the back-drill hole and/or at a vertical level of and connected to the etching neck.
 	Miller teaches a component carrier (fig. 15) further comprising: a test structure (120 [paragraph 0060] Miller states, “back drill testability feature 120”) which comprises at least one horizontally extending electrically conductive dummy trace (124 [paragraph 0058] Miller states, “trace 124”) at a vertical level of and connected to the back-drill hole (112 [claim 1] Miller states, “a via hole (52, 70, 80, 98, 112) drilled through the circuit board (14)”) and/or at a vertical level of and connected to the etching neck.
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having the back-drill hole as taught by Lau with a test structure comprising an conductive dummy trace being connected to the back-drill hole of the component carrier as taught by Miller because Miller states, “a missed or improper back drill operation may also be detected by a back drill verification feature having a length tuned to a test frequency. In these embodiments, the back drill verification feature creates a detectable reflection at the test frequency” [paragraph 0053].

Regarding claim 4 – Lau in view of Miller teach the component carrier according to claim 3, wherein the test structure (Miller; fig. 15, 120) is configured so that applying an electric test signal (discussed in paragraph 0053 as quoted below) to one of the group consisting of the electrically conductive trace (116) and the at least one electrically conductive dummy trace (124) and detecting a response signal at another one of the group consisting of the electrically conductive trace (116) and the at least one electrically conductive dummy trace (124) is indicative of a functioning of the back-drill hole and/or the etching neck ([paragraph 0053] Miller states, “a missed or improper back drill operation may also be detected by a back drill verification feature having a length tuned to a test frequency. In these embodiments, the back drill verification feature creates a detectable reflection at the test frequency”).

Response to Arguments
Applicant's arguments filed 2/23/2022 have been fully considered but they are not persuasive.
Applicant initially argues regarding the rejection to claims 1, 2 and 5 “Claim Rejection Under 35 U.S.C. 102” [REMARKS page 9].
However, no 102 rejection is applied by the Examiner. Only 103 rejections are present in the Non-Final Rejection dated 12/7/2021.

 	Examiner disagrees. Figures 5c and 7 are relied upon in the rejection. Specifically, Lau states. “the via stub 303 has been backed drilled using a drill bit that is slightly larger in diameter than the drill bit used to create the first hole 201” [paragraph 0029]. Therefore, Lau does not teach away from a slightly larger diameter back-drill hole portion that creates an etching neck. Lau invention directly teaches this feature and can be relied upon to teach the claimed features of the instant application. 
 	Applicant further argues, “Lau does not disclose the feature of an etching neck connecting the back drill hole with the end portion of the vertical through connection. In other words, Lau only cleans the back drilled hole using the etchant but does not thereby create a new locally narrow portion that extends from the back drill opening to the end portion” [REMARKS page 11].
 	Examiner disagrees. As shown in the annotated figure 7 above, a “neck” exists connecting the back drill hole 305 and the vertical through connection 302. The “neck” as currently claimed is shown by Lau at the upper portion 303 and the tapered part between 303 and 305.  The “etching” feature is considered a method step and is not a structural feature as discussed in the rejection to claim 1 above. Lau still appears to reasonably teach the claimed structure and the rejection is therefore maintained.
 	Applicant lastly argues regarding the rejection to independent claim 1, “Lau teaches to use a narrow drill bit…Lau has to apply an aggressive etching…This in turn 
 	Examiner disagrees. Lau teaches the claimed structure, although Lau may have different steps and arrangements discussed in the specification/drawings these in and of themselves do not preclude the structure relied upon discussed in the rejection to claim 1 above from teaching the claimed structure of the instant application. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Goergen et al. (US PG. Pub. 2009/0045889) discloses a high-speed router with backplane using multi-diameter drilled through holes.
Muraoka et al. (US PG. Pub. 2012/0302075) discloses a signal wiring board and signal transmission circuit.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847